POTEET ET AL. V. LUCIO ET AL.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-04-194-CV





PHILLIP K. POTEET, INDIVIDUALLY AND	APPELLANT

AS NEXT FRIEND FOR JEFFREY POTEET, 

A MINOR



V.



HENRY LUCIO AND COLIN J. SULLIVAN	APPELLEES



------------



FROM THE 367TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Phillip K. Poteet, individually and as next friend of Jeffrey Poteet, appeals from an order granting summary judgment in favor of appellees Henry Lucio and Colin J. Sullivan.  Appellees filed a motion to dismiss the appeal for lack of jurisdiction, claiming that the order is not a final judgment because it does not dispose of all parties to the case.  Appellants filed a response, asserting that the order is final as to them.

Generally, a party may appeal only from a final judgment.
(footnote: 2)  To be final and appealable, a judgment must dispose of all issues and parties in a case.  
See Lehman v. Har-Con Corp., 
39 S.W.3d 191, 192-93 (Tex. 2001); 
Mafrige v. Ross, 
866 S.W.2d 590, 591-92 (Tex. 1993).  The order appellants appeal from disposes of all claims against appellants, but does not dispose of the claims against twelve other named defendants.  The trial court has not entered a severance order in this case.  Therefore, because there is no final appealable order before us, we grant appellees’ motion and dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a).



PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  August 19, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.


2:Certain interlocutory orders may also be appealed; however, none of those exceptions to the general rule are applicable to this case.